EXHIBIT 10.1
Courtesy translation

     
Geschäftsführeranstellungsvertrag
  Managing Director
 
  Employment Contract

     
Zwischen
  between

Hirschmann Electronics GmbH,
Stuttgarter Straße 45-51, 72654 Neckartenzlingen,
vertreten durch ihre Gesellschafterin/represented by its shareholder,
die Hirschmann Industries GmbH, Stuttgarter Straße 45-51, 72654 Neckartenzlingen

     
- nachfolgend “Gesellschaft” genannt -
  - hereinafter referred to as the “Company” -
 
   
und
  and

Herrn Christoph Gusenleitner,
Nibelungenstraße 13a, 82031 Grünwald

     
- nachfolgend “Geschäftsführer” genannt -
  - hereinafter referred to as the “Managing Director” -

      Vorbemerkung   Preliminary Remark
 
   
Herr Christoph Gusenleitner soll zum Geschäftsführer der Gesellschaft bestellt
werden.
  Mr Christoph Gusenleitner shall be appointed as managing director of the
Company.
 
   
Die Gesellschaft ist Teil des Belden-Konzerns, an dessen Spitze die Belden Inc.
mit Sitz in den Vereinigten Staaten steht. Der Konzern ist in vier
Geschäftsbereiche (,,business units“) aufgeteilt: Belden Americas Group, EMEA
(Europe, Middle East und Afrika), Belden Asia und Trapeze. Der Geschäftsführer
soll für den Geschäftsbereich EMEA zuständig sein. Der Geschäftsbereich EMEA
besteht aus allen Belden, Hirschmann und Lumberg Signalübertragungsprodukten
inklusive Kupfer- und Glasfaserkabel; Kupfer und Faserstecker; industrielle
Ethernet-Schalter
  The Company is part of the Belden Group, which is headed by Belden Inc. with
headquarters in the United States. The Group is divided up into four business
units: Belden Americas Group, EMEA (Europe, Middle East and Africa), Belden Asia
und Trapeze. The Managing Director is to be responsible for the EMEA business
unit. The EMEA business consists of all Belden, Hirschmann, and Lumberg signal
transmission products, including copper and fiber optic cable; copper and fiber
connectors; industrial Ethernet switches and related equipment; fiber optic

 



--------------------------------------------------------------------------------



 



Seite/Page 2 von/of 18

      Vorbemerkung   Preliminary Remark
 
   
(Ethernet switches) und entsprechende Anlagen; Glasfaseranschlüsse und
Media-Umwandler (media converters); Lastenmonent-Anzeigen für Kräne und andere
lasttragende Anlagen; sowie Software und Komponenten für kabellose Technology.
  interfaces and media converters; load-moment indicators for cranes and other
load-bearing equipment; and wireless technology software and components.
 
   
Die Parteien vereinbarenden nachfolgenden Anstellungsvertrag:
  The Parties hereby agree upon the following employment contract:

      § 1   § 1 Aufgaben und Pflichten   Tasks and Duties
 
   
1.    Der Geschäftsführer wird, sobald es ihm im Hinblick auf sein Ausscheiden
aus seinem bisheriger Anstellungsverhältnis möglich ist, spätestens aber mit
Wirkung zum 01. April 2010 bei der Gesellschaft angestellt und zum
Geschäftsführer bestellt. Er vertritt die Gesellschaft nach Maßgabe der Gesetze,
der Vorschriften des Gesellschaftsvertrages der Gesellschaft, der Bestimmungen
der Gesellschafter und der Regelungen dieses Anstellungsvertrages. Er hat den
Weisungen der Gesellschafterversammlung Folge zu leisten. Erfüllungsort ist der
jeweilige Sitz der Gesellschaft, zurzeit Neckartenzlingen, Deutschland.
 
1.    The Managing Director shall be employed at the Company and appointed as
managing director as soon as it is possible for the Managing Director with
regard to his departure from his current employment relationship, but at the
latest with effect as of 1 April 2010. He shall represent the Company in
accordance with legislation, the provisions of the Company’s Articles of
Association, the directions of the shareholders and the provisions of this
Employment Contract. He shall be obliged to carry out the instructions of the
shareholder meeting. The place of performance shall be the respective
headquarters of the Company, currently Neckartenzlingen, Germany.
 
   
2.    Der Geschäftsführer vertritt die Gesellschaft bei Bestellung mehrerer
Geschäftsführer gemeinsam mit einem weiteren Geschäftsführer oder gemeinsam mit
einem Prokuristen. Ist er alleiniger Geschäftsführer, so vertritt er die
Gesellschaft alleine. Befreiung von den Beschränkungen in § 181 BGB wird ihm
nicht erteilt.
 
2.    The Managing Director shall represent the Company together with another
managing director or together with a procurist if several managing directors
have been appointed. If he is the only managing director, then he shall
represent the Company on his own. Release from the restrictions contained in §
181 BGB shall not be granted to him.
 
   
3.    Der Geschäftsführer wird nach entsprechender Einarbeitung die Aufgabe des
Executive Vice President, EMEA Operations übernehmen. Zu seinen
 
3.    After appropriate familiarisation, the Managing Director shall take on the
role of the Executive Vice President, EMEA Operations. His tasks shall include
the

 



--------------------------------------------------------------------------------



 



Seite/Page 3 von/of 18

      § 1   § 1 Aufgaben und Pflichten   Tasks and Duties
 
   
       Aufgaben gehören die allgemeine Leitung und das Management des
EMEA-Geschäfts der Belden Inc. Er berichtet direkt an den President & CEO der
Belden Inc. (Mr John Stroup). Dem Geschäftsführer kann jederzeit von der
Gesellschaft ein anderer Geschäftsbereich zugeordnet werden.
 
       general leadership and the management of the EMEA business of Belden Inc.
He shall report directly to the President & CEO of Belden Inc. (Mr John Stroup).
It shall be possible for the Company to allocate another business area to the
Managing Director at any time.
 
   
4.    Die Gesellschaft kann weitere Geschäftsführer bestellen. Die
Gesellschafter bestimmen von Zeit zu Zeit die Geschäftsverteilung unter den
Geschäftsführern.
 
4.    The Company shall be entitled to appoint additional managing directors.
The shareholders shall from time to time determine the division of business
activities among the managing directors.

      § 2   § 2 Zustimmungsbedürftige Geschäfte   Transactions Requiring
Approval
 
    Zur Vornahme von Rechtsgeschäften, die über den gewöhnlichen
Geschäftsbetrieb der Gesellschaft hinausgehen, hat der Geschäftsführer vorab die
Zustimmung der Gesellschafter einzuholen. Der Geschäftsführer ist verpflichtet,
jederzeit die Richtlinien, die in dem als Anlage 1 beigefügten ,,Code of
Business Conduct and Ethics“ der Belden Inc. dargestellt sind und von der
Gesellschaft von Zeit zu Zeit geändert werden kann, einzuhalten.   For the
effecting of legal transactions which go beyond the usual business operations of
the Company, the Managing Director shall be obliged to obtain the approval of
the shareholders in advance. The Managing Director shall be obliged to comply at
all times with the guidelines which are set out in the Belden Inc. “Code of
Business Conduct and Ethics” attached hereto as Annex 1, which can be amended by
the Company from time to time.

      § 3   § 3 Pflichten und Verantwortlichkeit   Obligations and
Responsibilities
 
   
1.    Der Geschäftsführer wird seine volle Arbeitskraft und alle seine
fachlichen Kenntnisse und Erfahrungen ausschließlich der Gesellschaft widmen.
 
1.    The Managing Director shall devote his full working capacity and all his
knowledge and experience exclusively to the Company.
 
   
2.    Die Ausübung einer entgeltlichen oder unentgeltlichen Nebentätigkeit, von
Ehrenämtern sowie von Aufsichtsrats-, Beirats- oder ähnlichen Mandaten bedarf
der vorherigen schriftlichen Zustimmung der Gesellschafter.
 
2.    The undertaking of any paid or unpaid ancillary activity, of honorary
offices as well as of supervisory board, advisory board or similar mandates
shall require the prior written consent of the shareholders.
 
   
3.    Der Geschäftsführer hat für sämtliche
 
3.    The Managing Director shall be obliged to

 



--------------------------------------------------------------------------------



 



Seite/Page 4 von/of 18

      § 3   § 3 Pflichten und Verantwortlichkeit   Obligations and
Responsibilities
 
   
       wirtschaftlichen, finanziellen und organisatorischen Belange der
Gesellschaft zu sorgen. Er übernimmt die Rechte und Pflichten des Arbeitgebers
im Sinne der arbeits- und sozialrechtlichen Vorschriften.
 
       take care of all the economic, financial and organisational interests of
the Company. He shall take over the rights and duties of the employer in the
sense of the German employment and social security legal provisions.
 
   
4.    Der Gesellschaft bleibt es vorbehalten, dem Geschäftsführer eine andere,
seiner Stellung sowie seinen Kenntnissen und Fähigkeiten entsprechende Position,
auch an einem anderen Ort, zu übertragen. Die Gesellschaft und der
Geschäftsführer entscheiden einvernehmlich bezüglich eines Umzugs oder einer
wöchentlichen Anreise vom heutigen Wohnort München. Die Gesellschaft trägt die
hierfür anfallenden, angemessenen Umzugskosten oder wiederkehrenden Reisekosten
gegen Nachweis.
 
4.    The Company hereby reserves the right to transfer the Managing Director to
another position which corresponds to his status, knowledge and capacities, also
in another place. The Company and the Managing Director shall amicably decide if
his residence should be moved or his current residence in Munich should be kept
with weekly travel to the new place. The Company shall bear the reasonable
moving costs or recurring travel costs thereof, upon presentation of receipts,
etc.

      § 4   § 4 Urlaub   Holiday Leave
 
   
1.    Der Geschäftsführer hat Anspruch auf einen Jahresurlaub von 30
Arbeitstagen, wobei als Arbeitstage alle Kalendertage gelten, die nicht
Samstage, Sonntage oder gesetzliche Feiertage sind. Der Jahresurlaub ist unter
Berücksichtigung betrieblicher Belange nach Absprache mit den Gesellschaftern zu
nehmen.
 
1.    The Managing Director shall be entitled to annual holiday leave of 30
working days, in which regard all calendar days which are not Saturdays, Sundays
or statutory public holidays shall count as working days. Holiday leave is to be
taken after consultation with the shareholder and taking into the then current
business requirements into account.
 
   
2.    Ungenutzte Urlaubstage eines jeden Jahres sind nur bis zum 31.03. des
jeweils nachfolgenden Jahres übertragbar. Nicht genommener Urlaub wird nicht
abgefunden.
 
2.    Unused holiday leave from any year shall only be able to be carried over
until 31 March of the subsequent year. Unused holiday leave shall not be
compensated.

      § 5   § 5 Arbeitszeit   Working Hours
 
   
1.    Ohne an eine bestimmte Arbeitszeit gebunden zu sein, hat sich der
Geschäftsführer so oft und so lange, wie es
 
1.    Without being bound to specific working hours, the Managing Director shall
be obliged to render his services as often and

 



--------------------------------------------------------------------------------



 



Seite/Page 5 von/of 18

      § 5   § 5 Arbeitszeit   Working Hours
 
   
       die pflichtgemäße Führung der Geschäfte verlangt, zur Verfügung der
Gesellschaft zu halten und alle dem Wohle der Gesellschaft dienenden Leistungen
zu erbringen.
 
       for as long as the prudent management of the business demands, to make
himself available to the Company and to render his services for the good of the
Company.
 
   
2.    Mit den Bezügen nach § 7 dieses Vertrages ist die gesamte Tätigkeit des
Geschäftsführers abgegolten, auch wenn die Arbeitszeit aus betrieblichen Gründen
über das übliche Maß hinausgehen sollte.
 
2.    The entire employment of the Managing Director shall be remunerated by the
remuneration pursuant to § 7 of this Contract, even if the working hours go
beyond the usual ones due to business reasons.

      § 6   § 6 Wettbewerbsverbot   Competition Prohibition
 
   
1.    Während der Dauer dieses Vertrages wird sich der Geschäftsführer an
Unternehmen, die mit der Gesellschaft in Wettbewerb stehen oder mit denen die
Gesellschaft Geschäftsverbindungen unterhält, weder unmittelbar noch mittelbar
beteiligen. Unabhängig von dem in § 3.2 festgelegten Nebentätigkeitsverbot ist
es dem Geschäftsführer außerdem in jedem Fall untersagt, während der Dauer
dieses Vertrages in selbständiger, unselbständiger oder sonstiger Weise
unmittelbar oder mittelbar für ein Unternehmen tätig zu werden, welches mit der
Gesellschaft oder einem mit der Gesellschaft im Sinne von §§ 15 ff. AktG
verbundenen Unternehmen, in direktem oder indirektem Wettbewerb steht.
 
1.    During the term of this Contract, the Managing Director shall neither
directly nor indirectly hold shares in companies which compete with the Company
or with which the Company maintains business connections. Irrespective of the
ancillary work prohibition in § 3.2 hereof, in any event it shall also be
prohibited for the Managing Director to work — whether in an employee capacity,
on a freelance basis or in any other way — during the term of this Contract
directly or indirectly for a company which directly or indirectly competes with
the Company or a company affiliated with the Company in the sense of § 15 ff of
the German Stock Corporation Act (AktG).
 
   
2.    Dem Geschäftsführer ist es ferner untersagt, während der Dauer dieses
Vertrages Arbeitnehmer der Gesellschaft von dieser abzuwerben und/ oder zu
anderen als der Gesellschaft dienlichen Zwecken zu beschäftigen.
 
2.    During the term of this Contract, the Managing Director shall also be
prohibited from poaching Company employees from the Company and/or from
employing Company employees for purposes other than those benefiting the
Company.
 
   
3.    Dieses Wettbewerbsverbot gilt auch während einer Freistellung (siehe § 12
Ziffer 4 dieses Vertrages) unverändert fort.
 
3.    This competition prohibition shall also continue to apply unchanged during
any period of release from the obligation to work for the Company (see § 12.4 of
this Contract).

 



--------------------------------------------------------------------------------



 



Seite/Page 6 von/of 18

      § 7   § 7 Vergütung   Remuneration
 
   
1.    Der Geschäftsführer erhält als Vergütung für seine Tätigkeit ein
Jahresbruttogehalt in Höhe von EUR 270.000,00 (in Worten: EUR
zweihundertsiebzigtausend), das in 12 gleichen Raten jeweils am Monatsende
abzüglich Steuern und Sozialversicherungsabgaben gezahlt wird.
 
1.    As remuneration for his work, the Managing Director shall receive an
annual gross salary in the amount of EUR 270,000.00 (in words: two hundred and
seventy thousand Euros), which will be paid in twelve equal monthly instalments
on the last day of each month, after tax and social security insurance
contributions have been deducted.
 
   
2.    Der Geschäftsführer erhält darüber hinaus eine variable erfolgsabhängige
Vergütung (“Tantieme”). Die Höhe der auszuzahlenden Tantieme hängt von dem Grad
der Erreichung der quantitativen und qualitativen persönlichen Ziele ab, welche
die Gesellschaft jährlich (Ende November/Dezember) für jeweils ein Geschäftsjahr
in einer Tantiemeregelung (auch als ,,Annual Cash Incentive Plan“ bzw. ,,ACIP“
bezeichnet) festlegt. Bei voller Zielerreichung beträgt die auszuzahlende
Tantieme 70% des Jahresbruttogehaltes nach vorstehender Ziffer 1. Die Ziele
werden jeweils im Voraus schriftlich für einen befristeten Zeitraum von der
Gesellschaft festgelegt und dem Geschäftsführer mitgeteilt. Die Festlegung der
Tantiemeregelung nimmt die Gesellschaft unter Berücksichtigung der
Geschäftsentwicklung in den vorangegangenen Perioden und der Ziele der
Gesellschaft und der übrigen Unternehmen in der Unternehmensgruppe der
Gesellschaft für die betroffene Periode und unter Berücksichtigung der
berechtigten Interessen des Geschäftsführers nach pflichtgemäßem Ermessen vor.
 
2.    The Managing Director shall also receive a variable, success-dependent
remuneration sum (“Bonus”). The amount of the Bonus to be paid out shall depend
on the degree of the attainment of the quantitative and qualitative personal
targets which the Company shall stipulate annually (end of November/December)
for one business year in a bonus plan (also designated “Annual Cash Incentive
Plan” respectively “ACIP”) in each instance. In the event of full target
attainment, the Bonus to be paid out shall amount to 70% of the annual gross
salary pursuant to § 7.1 hereof. The targets shall in each instance be
stipulated in advance for a fixed time period by the Company in writing and
communicated to the Managing Director. The stipulation of the Bonus plan shall
be done by the Company in its dutiful discretion, taking account of the
development of the business in the preceding period and the targets of the
Company and the other companies belonging to the company group of the Company
for the pertinent period, and taking account of the justified interests of the
Managing Director.
 
   
3.    Ob und in welcher Höhe die Tantieme ausgezahlt wird, insbesondere bei
Teil- oder
 
3.    The Company shall decide whether and in what amount the Bonus will be paid
out,

 



--------------------------------------------------------------------------------



 



Seite/Page 7 von/of 18

      § 7   § 7 Vergütung   Remuneration
 
   
       Übererreichung der Ziele, entscheidet die Gesellschaft nach der jeweils
festgelegten Tantiemeregelung.
 
       particularly in the event of partial attainment or over-attainment of the
targets, in accordance with the respectively-stipulated Bonus plan.
 
   
4.    Ein Überblick über den zurzeit in der Unternehmensgruppe gültigen Annual
Cash Incentive Plan ist diesem Vertrag als Anlage 2 beigefügt.
 
4.    An overview of the Annual Cash Incentive Plan currently applicable in the
company group is attached to this Contract as Annex 2.
 
   
5.    In Geschäftsjahren, in denen der Geschäftsführer nicht durchgehend
beschäftigt ist, erhält er die Tantieme anteilig auf der Grundlage des in der
Tätigkeitsperiode erzielten Erfüllungs-grades. Für das Austrittsjahr regelt §
12.4 die Einzelheiten für den Fall, dass der Geschäftsführer von seiner
Arbeitspflicht freigestellt wird.
 
5.    In business years when the Managing Director is not continuously employed,
he shall receive the Bonus pro rata on the basis of the degree of attainment
achieved in the period of work. For the year of leaving the company, § 12.4
stipulates rules regarding the details in the event that the managing director
is released from his obligation to work.
 
   
6.    Für das Geschäftsjahr 2010 werden dem Geschäftsführer 50% seiner
Jahreszieltantieme (d. h. 50% der 70% seines Grundgehaltes, d. EUR 97.500,00
brutto) als Mindesttantieme garantiert.
 
6.    For the 2010 fiscal year, the Managing Director shall be guaranteed 50% of
his annual target Bonus (i.e. 50% of 70% of his basic salary, i.e. EUR 97,500.00
gross) as the minimum Bonus.
 
   
7.    Die zur Erfüllung der übertragenen Aufgaben notwendige Mehrarbeit sowie
alle Tätigkeiten auch für andere Unternehmen, mit denen die Gesellschaft
verbunden ist, sind mit den Gesamtbezügen abgegolten. Etwaige in der
Gesellschaft bestehende Betriebsvereinbarungen oder betriebliche Regelungen über
zusätzliche Vergütungen, welcher Art auch immer, kommen für den Geschäftsführer
nicht zur Anwendung bzw. sind mit den Gesamtbezügen nach diesem Vertrag
abgegolten.
 
7.    The additional work necessary for fulfilment of the allocated tasks, as
well as all work for other companies with which the Company is affiliated, shall
be remunerated through payment of the total remuneration. Any employer/works
council agreements or company regulations concerning additional remuneration,
regardless of what kind, which may exist at the Company shall not apply to the
Managing Director or shall be settled through payment of the total remuneration
pursuant to this Contract.
 
   
8.    Vergütungen für die Tätigkeit als Mitglied eines Aufsichtsrates, Beirates,
Verwaltungsrates oder eines ähnlichen Gremiums werden auf die Gehaltsansprüche
(Vergütung) angerechnet, wenn es sich um ein mit der Gesellschaft
 
8.    Remuneration for work as a member of a supervisory board, advisory board,
administrative board or a similar body shall be set off against the salary
claims (remuneration) if this occurs in connection

 



--------------------------------------------------------------------------------



 



Seite/Page 8 von/of 18

      § 7   § 7 Vergütung   Remuneration
 
   
       verbundenes Unternehmen handelt.
 
       with a company affiliated with the Company.
 
   
9.    Die Gesellschaft zahlt dem Geschäftsführer mit Ablauf des 12 Monats nach
Beginn seiner Anstellung einen einmaligen Betrag (,,sign-on-bonus“) in Höhe von
EUR 100.000,00 brutto. Die Zahlung wird jedoch nicht geschuldet, wenn die
Gesellschaft den Geschäftsführer bereits vor Ablauf des 12 Monats nach Beginn
seiner Anstellung dauerhaft gemäß § 12.4 dieses Vertrages von Verpflichtung zur
Dienstleistung für die Gesellschaft freigestellt hat.
 
9.    Upon the expiry of 12 months after the commencement of his employment, the
Company shall pay the Managing Director a once-off sum “sign-on bonus” in the
amount of EUR 100,000.00 gross. However, payment shall not be owed if the
Company has already permanently released the Managing Director from his
obligation to perform work for the Company pursuant to § 12.4 of this Contract
before the expiry of 12 months after the commencement of his employment.

      § 8   § 8 Spesen und Firmenwagen   Expenses and Company Car
 
   
1.    Die Gesellschaft erstattet dem Geschäftsführer die anlässlich von
Dienstreisen entstandenen, angemessenen Fahrtkosten, Mehraufwendungen für
Verpflegung, Übernachtungs- und Bewirtungskosten in angemessenem Umfang auf
Vorlage der Belege, soweit die Absetzbarkeit dieser Aufwendungen steuerlich
anerkannt wird. Die Aufwendungen können pauschal abgegolten werden, soweit dies
nach den lohnsteuerrechtlichen Vorschriften zulässig ist.
 
1.    The Company shall reimburse the Managing Director for reasonable travel
costs incurred due to business journeys and trips, additional expenditure for
food, overnight stays and entertainment costs to an appropriate extent upon
production of the relevant receipts therefor, insofar as the deductibility of
these expenses is acknowledged for tax purposes. The expenses can be settled in
a lump sum, insofar as this is permissible pursuant to German income tax
legislation.
 
   
2.    Dem Geschäftsführer wird ein Dienstwagen zur Verfügung gestellt (Modell
BMW X5 3.5d mit frei wählbarer Sonderausstattung oder vergleichbar), den der
Geschäftsführer auch privat nutzen kann.
 
2.    A company car (BMW X5 3.5d with arbitrary optional equipment or
comparable) shall be made available to the Managing Director, which the Managing
Director shall also be able to use for private purposes.
 
   
3.    Der geldwerte Vorteil aus der PKW-Nutzung ist nach den
Verwaltungsrichtlinien zu bemessen und der Lohnsteuer zu unterwerfen. Die
etwaige Lohnsteuer aus den vorgenannten geldwerten Vorteilen geht zu Lasten des
 
3.    The benefit in money’s worth from the usage of the company car is to be
calculated in accordance with the administration guidelines and to be subject to
income tax. Any potential income tax arising from the above-mentioned benefits
in money’s

 



--------------------------------------------------------------------------------



 



Seite/Page 9 von/of 18

      § 8   § 8 Spesen und Firmenwagen   Expenses and Company Car
 
   
       Geschäftsführers. Die Gesellschaft schließt auf eigene Kosten eine
Vollkaskoversicherung mit einer Selbstbeteiligung in Höhe von nicht mehr als EUR
1.000,00 für das Fahrzeug ab.
 
       worth shall be borne by the Managing Director. The Company shall take out
a full-coverage collision insurance policy for the company car at its own cost,
with an excess in the amount of not more than EUR 1,000.00.

      § 9   § 9 Vergütung bei Dienstverhinderung   Compensation upon Incapacity
to Work
 
   
1.    Der Geschäftsführer ist verpflichtet, der Gesellschaft jede
Dienstverhinderung und ihre voraussichtliche Dauer unverzüglich anzuzeigen.
 
1.    The Managing Director shall be obliged to announce every instance of
incapacity to work and its likely duration to the Company.
 
   
2.    Im Falle der Erkrankung oder sonstigen unverschuldeten
Dienstverhinderungen werden dem Geschäftsführer seine vertragsgemäßen Bezüge
gemäß § 7 dieses Vertrages für die Dauer von sechs Monaten fortgezahlt, und zwar
unter Abzug eines Betrages, der dem von der Krankenkasse gezahlten Krankengeld
entspricht. Die Fortzahlung der Bezüge erfolgt jedoch längstens bis zur
Beendigung dieses Vertrages.
 
2.    In the event of illness or other non-culpable inability to work, the
Managing Director shall continue to be paid his contractual remuneration
pursuant to § 7 of this Contract for the duration of six months, and this
payment shall be made subject to deduction of the sickness benefit sum which is
paid by the health insurance company. The continued payment of the remuneration
shall, however, only occur at most until the cessation of this Contract.

      § 10   § 10 Sonstige Leistungen   Other Remuneration
 
   
1.    Zusätzlich zahlt die Gesellschaft an den Geschäftsführer jeweils am Ende
eines jeden Kalenderquartals in vier Raten in Höhe von jeweils EUR 4.425,00
brutto jährlich insgesamt einen Betrag in Höhe von EUR 17.700,00 brutto als
Beitrag des Gesellschaft zur privaten Altersversorgung des Geschäftsführers.
 
1.    In addition, the Company shall pay the Managing Director a total sum in
the amount of EUR 17,700.00 gross, in four instalments in the amount of EUR
4,425.00 gross each at the end of each calendar quarter, as the Company’s
contribution to the Managing Director’s private old-age pension scheme.
 
   
2.    Versichert sich der Geschäftsführer in einer privaten Krankenversicherung,
trägt die Gesellschaft die Hälfte der Versicherungsbeiträge bis zu dem Betrag,
der den Arbeitgeberanteil in der gesetzlichen Krankenversicherung ausmacht.
 
2.    If the Managing Director obtains private health insurance for himself, the
Company shall bear the one half of the insurance premiums up to the amount that
would otherwise have to be paid as the employer’s contribution to the statutory
health insurance.

 



--------------------------------------------------------------------------------



 



Seite/Page 10 von/of 18

      § 10   § 10 Sonstige Leistungen   Other Remuneration
 
   
3.    Der Geschäftsführer hat im Übrigen Anspruch auf alle Sozialleistungen,
welche die Gesellschaft im Rahmen betrieblicher Übung ihren Geschäftsführern
gewährt.
 
3.    The Managing Director shall also have a claim for all of the social
security insurance payments which the Company grants its managing directors in
the framework of what is usual practice at the Company.

      § 11   § 11 Erfindungen   Inventions
 
   
1.    Die Parteien sind sich darüber einig, dass das
Arbeitnehmererfindungsgesetz auf Diensterfindungen des Geschäftsführers keine
Anwendung findet. Erfindungen im Sinne der nachfolgenden Bestimmungen sind alle
Erfindungen und technischen Verbesserungsvorschläge des Geschäftsführers im
Sinne der §§ 1-3 des Arbeitnehmererfindungsgesetzes und alle Patente und
Schutzmarken. Diensterfindungen im Sinne dieses Vertrages sind alle während der
Dauer des Anstellungsverhältnisses von dem Geschäftsführer gemachten
Erfindungen, die (i) aus der dem Geschäftsführer im Betrieb obliegenden
Tätigkeit entstanden sind, (ii) maßgeblich auf Erfahrungen oder Arbeiten des
Betriebes beruhen oder (iii) den Geschäftsbereich des Unternehmens betreffen.
Diensterfindungen sind auch alle Erfindungen der vorgenannten Art, die der
Geschäftsführer nach Beendigung des Anstellungsverhältnisses vollendet, wenn die
Vorbereitungen für die Erfindung überwiegend bereits während der Dauer des
Anstellungsverhältnisses getätigt wurden; dies wird vermutet, wenn die Erfindung
innerhalb von drei Monaten nach Beendigung des Anstellungsverhältnisses gemacht
wurde.
 
1.    The parties hereby agree that the German Employee Inventions Act shall not
apply to the Managing Director’s work inventions. Inventions in the sense of the
following provisions shall mean all inventions and technical improvement
proposals by the Managing Director in the sense of § 1 — § 3 of the German
Employee Inventions Act and all patents and trademarks. “Work inventions” in the
sense of this Contract shall mean all inventions made by the Managing Director
during the existence of the employment relationship that (i) result from the
tasks incumbent on the Managing Director in the business, (ii) are significantly
based on the experience or work in the business, or (iii) concern the Company’s
area of business. “Work inventions” shall also include all inventions of the
aforementioned kind which the Managing Director completes after the cessation of
the employment relationship, if the preparatory work for the invention was
predominantly done during the term of the employment relationship; this shall be
presumed to be the case if the invention is made within three months after the
cessation of the employment relationship.
 
   
2.    Der Geschäftsführer überträgt der Gesellschaft unwiderruflich das
ausschließliche, zeitlich, räumlich und inhaltlich unbeschränkte Nutzungs- und
Verwertungsrecht für alle etwaigen
 
2.    The Managing Director hereby irrevocably transfers to the Company the
exclusive usage and utilisation right — unrestricted as to time, space and
content — for any and all copyrightable work results which the

 



--------------------------------------------------------------------------------



 



Seite/Page 11 von/of 18

      § 11   § 11 Erfindungen   Inventions
 
   
       urheberrechtsfähigen Arbeitsergebnisse, die der Geschäftsführer während
der Dauer seines Anstellungsverhältnisses, im Rahmen oder außerhalb seiner
anstellungsvertraglichen Aufgaben sowie während und außerhalb seiner Arbeitszeit
erstellt, soweit diese Arbeitsergebnisse nicht ausnahmsweise zwingend dem Gesetz
über Arbeitnehmererfindungen unterliegen. Die Übertragung und Abtretung des
Nutzungs- und Verwertungsrechts umfasst die Erlaubnis zur Bearbeitung und
Lizenzvergabe an Dritte und ist vollumfänglich mit der Vergütung nach § 7.1
dieser Vereinbarung abgegolten.
 
       Managing Director creates during the term of his employment relationship,
whether in the framework of or outside his employment-contract tasks, and
whether during or outside his working hours, insofar as those work results are
not exceptionally compulsorily subject to the Act governing employee inventions.
The transfer and assignment of the usage and utilisation right encompasses
permission to process and grant licences to third parties and shall be
completely remunerated through payment of the remuneration pursuant to § 7.1 of
this Contract.
 
   
3.    Der Geschäftsführer verzichtet ausdrücklich auf alle sonstigen, ihm etwa
als Urheber/Schöpfer zustehenden Rechte an dem Arbeitsergebnis, insbesondere auf
das Namensrecht und auf Zugänglichmachung des Werkes. Von der vorgenannten
Übertragung ausgeschlossen sind Arbeitsergebnisse, die weder einen direkten noch
einen indirekten Zusammenhang mit dem Unternehmensgegenstand der Gesellschaft
haben.
 
3.    The Managing Director hereby expressly waives all other rights in the work
result to which he is potentially entitled as author/creator, particularly the
right to the use of a name and making the work accessible. Work results which do
not have a direct or an indirect connection with the company object of the
Company shall be excluded from the abovementioned assignment.
 
   
4.    Der Geschäftsführer hat eine angemessene Dokumentation seiner
urheberrechtsfähigen Arbeitsergebnisse sicherzustellen und auf dem Laufenden zu
halten sowie diese der Gesellschaft jederzeit zugängig zu machen und ihm das
Eigentum daran zu übertragen.
 
4.    The Managing Director shall be obliged to ensure appropriate documentation
of his copyrightable work results and to keep that documentation updated, as
well as to make this accessible to the Company at all times and to transfer to
the Company the ownership therein.
 
   
5.    Der Geschäftsführer hat auf Verlangen die Gesellschaft bei der Erlangung
und Durchsetzung von Urheberrechten und anderen gewerblichen Schutzrechten für
seine Arbeitsergebnisse in anderen Ländern zu unterstützen. Der Geschäftsführer
wird zu diesem Zweck alle Anträge, Abtretungserklärungen und sonstigen
rechtsgeschäftlichen Erklärungen ausfüllen und abgeben, sämtliche Dokumente
 
5.    The Managing Director shall be obliged at the request of the Company to
support the latter in the acquisition and enforcement of copyright and other
industrial property rights for his work results in other countries. For this
purpose, the Managing Director shall fill out and submit all applications,
assignment declarations and other legal declarations, sign all documents and
perform other legal acts which are

 



--------------------------------------------------------------------------------



 



Seite/Page 12 von/of 18

      § 11   § 11 Erfindungen   Inventions
 
   
       unterzeichnen und sonstige Rechtshandlungen wahrnehmen, die erforderlich
sind oder von der Gesellschaft gewünscht werden, um alle seine Rechte als
Urheber/Schöpfer vollständig auf die Gesellschaft zu übertragen und der
Gesellschaft, seinen Nachfolgern und Abtretungsempfängern zu ermöglichen, sich
den vollen und ausschließlichen Nutzen sowie die Vorteile dieser
Arbeitsergebnisse zu sichern und zu verwerten.
 
       necessary or which are desired by the Company in order to completely
transfer all of his rights as author/creator to the Company, and to make it
possible for the Company, its successors and assignees to secure and to utilise
the full and exclusive use and benefits of those work results.
 
   
6.    Für die Erfüllung dieser Mitwirkungspflichten erhält der Geschäftsführer
während der Dauer des Anstellungsverhältnisses keine weitere Vergütung, außer
der Erstattung von Kosten, die ihm durch das Verlangen der Gesellschaft
entstanden sind. § 32a UrhG bleibt unberührt. Soweit der Geschäftsführer die
Mitwirkungspflicht nach Beendigung des Arbeitsverhältnisses erfüllt, wird er
hierfür einen angemessenen Tagessatz sowie die Erstattung aller Kosten, die ihm
durch das Verlangen der Gesellschaft entstehen, erhalten.
 
6.    For the fulfilment of these co-operation obligations, the Managing
Director shall not receive any further remuneration during the term of the
employment relationship, apart from the reimbursement of costs which he incurs
as a result of the Company’s request. § 32a of the German Copyright Act (UrhG)
shall remain unaffected hereby. Insofar as the Managing Director fulfils the
co-operation obligation after the cessation of the employment relationship, he
shall receive a reasonable per diem rate therefor as well as the reimbursement
of all costs which he incurs as a result of the Company’s request.
 
   
7.    Im Falle der Beendigung des Arbeitsverhältnisses verbleibt das
Arbeitsergebnis zur weiteren Nutzung in Händen der Gesellschaft. Ein
Zugangsrecht des Urhebers zu dem Arbeitsergebnis wird ausdrücklich
ausgeschlossen.
 
7.    In the event of the cessation of the employment relationship, the work
result shall remain in the hands of the Company for further usage. A right of
access by the creator to the work result is hereby expressly excluded.

      § 12   § 12 Beendigung des Vertragsverhältnisses   Cessation of the
Contractual Relationship
 
   
1.    Der Vertrag beginnt an dem in § 1 genannten Datum und ist auf unbestimmte
Zeit abgeschlossen.
 
1.    The Contract shall commence on the date named in § 1 above, and is hereby
entered into for an indefinite period of time.
 
   
2.    Der Vertrag steht unter der auflösenden Bedingung, dass der
Geschäftsführer seine vertragliche Tätigkeit für die Gesellschaft
 
2.    The Contract shall be subject to the condition subsequent that the
Managing Director commences his contractual activity

 



--------------------------------------------------------------------------------



 



Seite/Page 13 von/of 18

      § 12   § 12 Beendigung des Vertragsverhältnisses   Cessation of the
Contractual Relationship
 
   
       spätestens am 01. April 2010 aufnimmt. Sollte dem Geschäftsführer eine
Aufnahme seiner Tätigkeit für die Gesellschaft nicht spätestens bis zu diesem
Datum möglich sein, tritt dieser Vertrag nicht in Kraft, so dass dann keine
wechselseitigen Rechte und Pflichten aus diesem Vertrag entstehen.
 
       for the Company on 1 April 2010 at the latest. Should no commencement of
his activity for the Company be possible for the Managing Director by that date
at the latest, then this Contract shall not enter into force, and then no
reciprocal rights and obligations shall arise under this Contract.
 
   
3.    Er kann jederzeit mit einer Kündigungsfrist von 6 Monaten zum Monatsende
ordentlich gekündigt werden, erstmals allerdings mit Wirkung zum 31. Mai 2013.
Das Recht zur außerordentlichen Kündigung wird hierdurch nicht berührt.
 
3.    An ordinary termination of the Contract can be effected at any time
subject to compliance with a termination notice period of 6 months to month’s
end, however, for the first time with effect as of May 31, 2013. The right to
effect an extraordinary termination shall remain unaffected hereby.
 
   
4.    Die Kündigung des Vertrages sowie die Abberufung und der Rücktritt des
Geschäftsführers haben schriftlich zu erfolgen.
 
4.    The termination of the Contract as well as the removal and the resignation
of the Managing Director shall require to be in writing.
 
   
5.    Die Gesellschaft ist nach Ausspruch der Kündigung jederzeit berechtigt,
den Geschäftsführer unter Fortzahlung der Grundvergütung gemäß § 7.1 dieses
Vertrages von der Verpflichtung zur Dienstleistung für die Gesellschaft
freizustellen. Die auf den Zeitraum bis zum Beginn der Freistellungsphase
entfallende anteilige Tantieme gemäß §§ 7.2 bis 7.6 dieses Vertrags wird in
vollem Umfang gezahlt. Während der Freistellungsphase zahlt die Gesellschaft dem
Geschäftsführer 50% der Zieltantieme nach § 7.2 dieses Vertrags. Gegebenenfalls
bestehender Resturlaub ist während der Zeit der Dienstfreistellung zu nehmen und
wird auf die Freistellung angerechnet. Während der Freistellungsphase gilt das
vertragliche Wettbewerbsverbot gemäß § 6 dieses Vertrages unverändert fort.
Durch anderweitige Verwendung seiner Dienste erzielter oder zu erzielen
böswillig unterlassener Verdienst des Geschäftsführers in der Freistellungsphase
 
5.    After termination has been declared, the Company shall be entitled at any
time to release the Managing Director from the obligation to render his services
to the Company, subject to continued payment of the basic remuneration pursuant
to § 7.1 hereof. The pro rata Bonus pursuant to § 7.2 to § 7.6 hereof which
accrues with regard to the time until the commencement of the release period
shall be paid in full. During the release period, the Company shall pay the
Managing Director 50 % of the target Bonus pursuant to § 7.2 hereof. Any
potential unused holiday leave shall be used during, and counted towards, the
time of the release from the obligation to render his services. During the
release period, the contractual competition prohibition pursuant to § 6 of this
Contract shall continue to apply unchanged. Other remuneration earned by the
Managing Director and remuneration which the Managing Director maliciously fails
to earn through working for other parties during

 



--------------------------------------------------------------------------------



 



Seite/Page 14 von/of 18

      § 12   § 12 Beendigung des Vertragsverhältnisses   Cessation of the
Contractual Relationship
 
   
       werden auf die Vergütung nach diesem Vertrag angerechnet und reduzieren
diese.
 
       the garden leave period shall be set off against his remuneration
pursuant to this Contract and shall reduce that remuneration.
 
   
6.    Die Bestellung des Geschäftsführers kann durch Beschluss der
Gesellschafter jederzeit widerrufen werden. Der Widerruf gilt zugleich als
Kündigung dieses Vertrages durch die Gesellschaft zum nächst möglichen
Zeitpunkt.
 
6.    The appointment of the Managing Director can be revoked at any time
through resolution of the shareholders. The revocation shall at the same time
count as termination of this Contract by the Company as of the next possible
point in time.
 
   
7.    Das Anstellungsverhältnis endet, ohne dass es einer Kündigung bedarf, mit
Ablauf des Monats, in dem der Geschäftsführer die Regelaltersgrenze der
gesetzlichen Rentenversicherung vollendet hat.
 
7.    The employment relationship shall come to an end, without a termination
being required, upon the expiry of the month in which the Employee reaches the
usual age threshold of the statutory pension insurance fund.

      § 13   § 13 Geheimhaltung   Confidentiality
 
   
1.    Der Geschäftsführer ist verpflichtet, gegenüber Dritten über alle
Angelegenheiten der Gesellschaft strengstes Stillschweigen zu bewahren. Diese
Verpflichtung besteht auch nach seinem Ausscheiden aus den Diensten der
Gesellschaft.
 
1.    In dealings with third parties, the Managing Director shall be obliged to
maintain the strictest silence concerning all Company matters. This
confidentiality obligation shall continue to exist after his departure from the
service of the Company.
 
   
2.    Diese Verpflichtung umfasst insbesondere Einzelheiten des vorliegenden
Vertrages mit Ausnahme seiner Laufzeit und seiner Kündigungsmöglichkeit.
Ebenfalls ausgenommen sind Angaben, die der Geschäftsführer für den Abschluss
einer privaten Versicherung sowie zur Erfüllung öffentlich-rechtlicher
Verpflichtungen benötigt.
 
2.    This obligation shall particularly include details of this Contract, with
the exception of its duration and possibilities of termination. Information
which the Managing Director requires for entry into private insurance policies
as well as for fulfilment of public law obligations shall also be excluded from
this obligation.

      § 14   § 14 Geschäftsunterlagen   Business Documents
 
   
1.    Der Geschäftsführer hat alle Aufzeichnungen, Entwürfe,
 
1.    The Managing Director shall be obliged to duly store all records, drafts,

 



--------------------------------------------------------------------------------



 



Seite/Page 15 von/of 18

      § 14   § 14 Geschäftsunterlagen   Business Documents
 
   
       Korrespondenz, Materialien, Muster, Notizen, Unterlagen und dergleichen
sowie davon etwa gefertigte Abschriften oder Kopien ordnungsgemäß aufzubewahren
und dafür Sorge zu tragen, dass Dritte nicht Einsicht nehmen können.
 
       correspondence, materials, templates, notes, documents and similar, as
well as any copies made thereof, and to ensure that third parties cannot access
these.
 
   
2.    Jede Anfertigung von Abschriften oder Kopien für andere als dienstliche
Zwecke ist ausgeschlossen.
 
2.    Any copying of such documents for purposes other than business reasons is
hereby excluded.
 
   
3.    Die genannten Gegenstände hat der Geschäftsführer bei seinem Ausscheiden
aus den Diensten der Gesellschaft oder nach seiner Entbindung von der
Verpflichtung zur Dienstleistung unverzüglich, unaufgefordert und vollständig an
die Gesellschaft herauszugeben.
 
3.    The items named must be returned without undue delay, without being
requested to do so, and completely to the Company by the Managing Director upon
his departure from the service of the Company or after his release from the
obligation to render his services to the Company.
 
   
4.    Ein Zurückbehaltungsrecht an diesen Gegenständen ist ausgeschlossen, doch
darf der Geschäftsführer Kopien der Korrespondenz zwischen ihm und der
Gesellschaft anfertigen und behalten.
 
4.    Any right of retention to these items is hereby excluded, but the Managing
Director may make and keep copies of the correspondence between him and the
Company.

      § 15   § 15 Vergünstigungen   Benefits
 
   
Es ist dem Geschäftsführer untersagt, Geschenke oder Vergünstigungen zu eigenem
oder fremden Vorteil von solchen Personen oder Unternehmen zu fordern, sich
versprechen zu lassen oder anzunehmen, die mit der Gesellschaft oder mit ihr
verbundenen Gesellschaften in Geschäftsverbindung stehen oder aber eine solche
anstreben.
  It shall be prohibited for the Managing Director to request or accept gifts or
benefits for his own benefit or for third-party benefit from such individuals
who or companies which have business dealings with the Company or its affiliates
or are striving for the same, or to allow the same to be promised to him.
 
   
Von diesem Verbot ausgenommen sind gebräuchliche Gelegenheitsgeschenke, sofern
sich diese im Rahmen der jeweils gültigen Bestimmungen der Belden Inc. über die
Annahme von Vergünstigungen Dritter durch Angestellte/Geschäftsführer der
Belden-Gruppe halten.
  Items excluded from this prohibition shall be common occasional gifts, insofar
as these are within the framework of the respectively-applicable provisions of
Belden Inc. concerning the acceptance of third-party favours and perks by
employees/managing directors of the Belden Group.

 



--------------------------------------------------------------------------------



 



Seite/Page 16 von/of 18

      § 16   § 16 Gerichtsstand/Anwendbares Recht   Legal Venue/Applicable Law
 
   
1.    Als Gerichtsstand für etwaige Streitigkeiten im Zusammenhang mit diesem
Vertrag anlässlich seines Abschlusses, der Durchführung oder Beendigung wird der
jeweilige Sitz der Gesellschaft vereinbart.
 
1.    The respective headquarters of the Company are hereby agreed to be the
legal venue for any legal disputes arising in connection with this Contract on
the occasion of its entry, performance or cessation.
 
   
2.    Weiterhin vereinbaren die Parteien als zuständiges Gericht die
Zuständigkeit des Landgerichts, Kammer für Handelssachen.
 
2.    In addition, the parties hereby agree that the competent court shall be
the Regional Court, Chamber for Commercial Matters.
 
   
3.    Der vorliegende Vertrag ist in deutscher und englischer Sprache abgefasst.
Die Parteien sind sich darüber einig, dass das Anstellungsverhältnis
ausschließlich deutschem Recht unterliegt. Im Falle einer streitigen
Vertragsregelung ist die deutsche Fassung maßgeblich.
 
3.    This Contract is drafted in German and in English. The parties hereby
agree that the employment relationship shall be exclusively governed by German
law. In the event of a contentious contract provision, the German version shall
be authoritative.

      § 17   § 17 Verfallfristen   Preclusive Deadlines
 
   
1.    Alle Ansprüche, die sich aus und im Zusammenhang mit dem
Anstellungsverhältnis und anlässlich seiner Beendigung ergeben, verfallen, wenn
sie nicht von den Vertragsschließenden binnen einer Frist von drei Monaten nach
ihrer Fälligkeit schriftlich geltend werden.
 
1.    All claims which arise out of and in connection with the employment
relationship and on the occasion of its cessation shall cease to be valid if
they are not made in writing by the contract parties within a period of three
months after the respective claims become due.
 
   
2.    Lehnt die Gegenseite den Anspruch schriftlich ab oder erklärt sie sich
nicht innerhalb von einem Monat nach Geltendmachung des Anspruchs, so verfällt
der Anspruch, wenn er nicht innerhalb von drei Monaten nach der Ablehnung oder
dem Fristablauf gerichtlich geltend gemacht wird.
 
2.    If the respective other party rejects the claim in writing or does not
make a declaration within one month after the claim has been made, then the
claim shall cease to be valid if it is not made in writing to a court within
three months after the rejection or after the expiry of the one-month period.
 
   
3.    Vorstehende Fristen gelten nicht für Ansprüche aus der Haftung wegen
Vorsatzes sowie wegen der Verletzung des
 
3.    The above-named periods shall not apply for claims arising out of
liability due to intentional behaviour or due to loss of life,

 



--------------------------------------------------------------------------------



 



Seite/Page 17 von/of 18

      § 17   § 17 Verfallfristen   Preclusive Deadlines
 
   
       Lebens, des Körpers oder der Gesundheit.
 
       personal injury or damage to health.

      § 18   § 18 Schlussbestimmungen   Final Provisions
 
   
1.    Sollten einzelne Bestimmungen dieses Vertrages ungültig sein oder werden,
so berührt dies die Wirksamkeit der übrigen Bestimmungen nicht. An die Stelle
unwirksamer Absprachen tritt eine Regelung, die der wirtschaftlichen
Zwecksetzung der Parteien am nächsten kommt und mit den übrigen Bestimmungen
dieses Vertrages vereinbar ist. Entsprechendes gilt, falls der Vertrag
regelungsbedürftige Lücken aufweisen sollte.
 
1.    Should individual provisions of this Contract be or become invalid, the
validity of the remaining provisions shall remain unaffected thereby. The
invalid provision shall be replaced by a valid provision which comes as close as
possible to fulfilling the economic purpose of the parties, and which is
compatible with the remaining provisions of this Contract. The same shall apply
if the Contract should prove to contain unintended lacunae.
 
   
2.    Änderungen und Ergänzungen dieses Vertrages bedürfen zu ihrer Wirksamkeit
der Schriftform. Dies gilt auch für die Aufhebung des Schriftformerfordernisses.
 
2.    Any amendments or additions to this Contract shall require to be in
writing to be valid. The same shall also apply for the cancellation of the
written form requirement.

Anlagen/Annexes:   1.  Code of Business Conduct and Ethics
2.  Annual Cash Incentive Plan

                 
............................,.............
      ............................,.............    
 
               
/s/ Henk Derksen
      /s/ Christoph Gusenleitner    
 
Company/Gesellschaft
     
 
Geschäftsführer/Managing Director    

 



--------------------------------------------------------------------------------



 



Seite/Page 18 von/of 18

     
Beide Vertragspartner bestätigen, ein rechtsverbindlich von beiden Seiten
unterzeichnetes Exemplar dieses Geschäftsführeranstellungsvertrages erhalten zu
haben.
  Both contractual parties hereby confirm having received a legally-binding copy
of this Managing Director Employment Contract signed by both parties.

                 
............................,.............
      ............................,.............    
 
               
/s/ Henk Derksen
      /s/ Christoph Gusenleitner    
 
Company/Gesellschaft
     
 
Geschäftsführer/Managing Director    

 